Citation Nr: 1605620	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or specific phobia.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 (hearing loss and tinnitus) and May 2013 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Columbia, South Carolina, respectively.  The claims are properly before the Reno, Nevada RO.

On his substantive appeals, the Veteran requested a Board hearing in Washington, D.C.  Days prior to the scheduled hearing, the Veteran reported he would not appear.  The Veteran did not report for the scheduled hearing.  Accordingly, the Board will proceed with consideration of his appeal. 

The issue of whether clear and unmistakable error (CUE) in a 1981 decision denying and hearing loss has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has credibly described first experiencing a specific phobia related to flying in airplanes during his military service.  

2.  During the period on appeal, the Veteran's hearing loss manifested in no greater than Roman Numeral IV (right) and I (left) hearing.

3.  The 10 percent rating currently in effect for the Veteran's service-connected tinnitus disability is the maximum schedular rating.
 
4.  The evidence of record does not show that the Veteran's hearing loss or tinnitus disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a specific phobia of flying have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  An initial compensable disability rating for bilateral hearing loss is not warranted.  Application of the extraschedular rating provisions under 38 C.F.R. § 3.321(b) are not warranted in this case.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100.

3.  The claim for a rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102 , 4.1, 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January 2011 and February 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA treatment records and the Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that the Veteran's service personnel records are not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA examinations were provided in January 2013 (psych and audio) and October 2013 (audio); as the examiners made all required findings and expressed the requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In evaluating the adequacy of the examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, both examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak¸ 21 Vet. App. at 455-56.  The Veteran has argued that the audio examinations were not adequate because the examiner had him "guess" at signals and words, and he feels this unjustly resulted in better results than he could actually hear.  As will be discussed further below, the Board finds that the examinations are adequate even supposing the Veteran's argument that he guessed on signals and words, as the audiologist found the results were valid for rating purposes.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in- service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In relevant part, 38 U.S.C.A. 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In November 2010, the Veteran filed a claim for service connection for PTSD.  In May 2011, he reported he had severe PTSD related to his tinnitus and from flying overseas in the service.  He reported a "terrible fear installed" in him from flying in "box cars" in service.  He reported that the planes frequently had mechanical problems, including the first time he flew in a plane, when it had to make an emergency landing shortly after takeoff.  He reported that the "box cars" were planes with an open bay or missing side, and that he was given a parachute to wear "in case," even though he reported he had no training in parachute jumping.  He reported that he never flew in a plane again after service due to his fear of flying, and that this has hindered him both in leisure travels and in employment.

The Veteran's service treatment records do not include information on the Veteran's fear of flying, or show treatment or diagnosis for any psychiatric disorder.

As noted in the introduction, the Veteran's personnel records are lost, and presumed destroyed.  The record does contain a copy of the Veteran's DD 214, which indicates that the Veteran served 8 months and 25 days in "foreign and/or sea service" with the U.S. Army during his active duty from November 1950 to November 1952.  

In January 2013, the Veteran was provided a VA PTSD examination.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, but he did meet the criteria for an Axis I diagnosis of specific phobia, situational type related to his anxiety symptoms related to the fear of flying.  The examiner noted that these anxiety symptoms related to the fear of flying began during military service, and had a significant impact on his life, causing him to turn down a higher paying job because it would have required him to fly.  The examination report includes the Veteran's report that his first time flying was during a flight to Japan in service, and that the plane developed engine trouble and was forced to land almost immediately.  He reported a second incident, during a flight in the U.S., where the plane was leaking engine oil throughout the flight.  The examination report details the criteria for PTSD, and found that the Veteran did not meet the criteria for a diagnosis under the DSM-IV.

For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Here, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was certified to the Board in April 2015 (according to the date assigned in VBMS, the certification of appeal form was not dated when it was signed electronically).  As such, the Veteran's examination should have been conducted in reference to the DSM-V criteria and not the DSM-IV criteria.  However, psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  

Here, the Board finds that the Veteran has provided credible statements to the VA and the January 2013 VA examiner that he first flew on an airplane in service in the early 1950s.  This is consistent with his foreign/overseas Army service, and the time period of his service.  Additionally, the Veteran has stated that his fear of flying began in service, and the Board finds this assertion to be credible.  The January 2013 VA examiner has diagnosed the Veteran with an Axis I diagnosis of specific phobia, situational type, and related the diagnosis to the Veteran's first developing a fear of flying in service.  As such, the record contains a current diagnosis (specific phobia), evidence of in-service incurrence (credible complaint of fear after his first time flying), and a medical nexus (between his in-service fear and his current phobia).  The Board finds that entitlement to service connection for specific phobia, situational type (flying) is warranted.  

To the extent that the Veteran is claiming that a grant of service connection is warranted, the Board notes that the record contains a February 1999 Family Behavioral Prescription notes PTSD.  However, an explanation of how the medical profession came to that conclusion or an explanation of how the Veteran met the criteria for such diagnosis is not provided.  Of greater weight is the January 2013 examination that did not diagnosis PTSD. The examiner provided a detailed explanation of how the Veteran did not met the criteria for a diagnosis of PTSD after examining the Veteran and reviewing his claims folder.  The Board provides this opinion greater probative weight and accordingly finds that the weight of the evidence is against a finding that the Veteran currently has, or has had at any time during the course of the appeal, PTSD.  Without a diagnosed disability, service connection for PTSD may not be awarded.  

While the Veteran may feel that a diagnosis of PTSD is warranted, he lacks the necessary training and experience to render such an opinion.  That is, he is not competent to provide a diagnosis of PTSD.  

As noted above, specific phobia and PTSD are both assigned ratings based on the General Formula for Mental Disorders; thus, a grant of entitlement to service connection for specific phobia will likely result in a rating based on the Veteran's symptoms based on the same criteria that would be applied if he had been diagnosed with PTSD.  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Hearing Loss

Hearing loss is rated based on 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly approximate the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

The Veteran argues that he should be entitled to a compensable rating for his bilateral hearing loss.

The Veteran was afforded a VA audio examination in January 2013.  The Veteran reported that his hearing loss caused him to be "very confused when there's more than a few people talking."  He stated he was unable to hear what his being asked, and that he would misconstrue conversations or things he attempted to watch on television. 

Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 35, 55, 65 and 70 decibels, respectively, for an average of 56 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 30, 50, 60 and 70 decibels, respectively, with an average of 53 decibels.  Speech discrimination scores were reported as 82 in the right ear and 94 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2013 evaluation results in assignment of a Roman Numeral IV for the right ear and Roman Numeral I for the left ear.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In a June 2013 statement, the Veteran argued for an increased rating for his hearing loss.  He stated that during the hearing test, when he did "not understand a signal or could not hear the signal or word conveyed, he was told by the examiner to 'guess' what word."  He felt that this resulted in test results which demonstrated greater hearing acuity.

As such, the Veteran was provided with another VA audio examination in October 2013.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 30, 55, 65, and 70 decibels, respectively, for an average of 55 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 50, 65, and 70 decibels, respectively, with an average of 53 decibels.  Speech discrimination scores were reported as 80 in the right ear and 94 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2013 evaluation results in assignment of a Roman Numeral IV for the right ear and Roman Numeral I for the left ear.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

Subsequent statements from the Veteran again noted his complaint that the audio test results showed greater hearing acuity than he actually had because he was prompted to "guess" at signals and words during the testing.  The Veteran did not specify in later statements whether he was referring only to the January 2013 examination or if he was told to "guess" during both examinations.  The Board additionally notes that during his PTSD examination, the Veteran reported that following military service he worked in electronics-related jobs, and for the last 33 years of his career he operated an electronic surveillance equipment company.  He reported he had been retired since roughly 1998.

The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear in the presence of any background noise, to include difficulty with conversations/television watching/communication.  Nevertheless, the overall objective evidence of record, as detailed above preponderates against entitlement to a compensable evaluation.

In regards to Martinak, the Veteran has provided statements that his hearing loss and tinnitus impact his ability to participate in conversations/communicate effectively.  He has reported his service-connected tinnitus is a constant buzzing.  He has also noted that these disabilities have been present since his discharge from service, particularly his tinnitus, which is noted in his October 1951 service treatment record.  The Veteran was able to pursue a career in electronic surveillance equipment for more than 30 years after service, and he described himself as having retired in 1998.  The Board notes that the Veteran's right ear had a lower score of 80 percent for speech recognition.  However, the Board does not find that there is sufficient evidence for a compensable hearing loss rating.  His left ear maintained a speech recognition score of 94 percent in both examinations, and he has not indicated that his hearing loss was had a particular impact on his employment.  

Regarding the Veteran's continued complaints about being told to guess signals and words during a VA examination, the Board notes that the Veteran had similar puretone threshold and speech recognition scores during both 2013 examinations.  This suggests that any guessing the Veteran did was consistent, and perhaps telling a patient to "guess" during an audio test is standard as it allows for a patient to feel that certainty in what they heard is not required, so as to determine the severity of any distortion or to help the meek to work through any uncertainty in the testing process.  Given the similar results in testing, the Board does not find that either test result should be dismissed due to a claim that the Veteran guessed.  Certainly his guesses could have just as easily produced wrong answers as right answers.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Tinnitus

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The Veteran appealed this initial rating after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

In September 2013, the VA contacted the Veteran via telephone and informed him that a 10 percent rating for tinnitus is the highest schedular rating available.  The Veteran "indicated that was okay, then."  The VA representative informed him that if he wished to withdraw the increased rating for tinnitus claim he would need to do so in writing.  It does not appear that the Veteran ever withdrew this claim in writing, so it remains on appeal.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the symptomatology associated with the Veteran's bilateral hearing loss and tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id...  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Notably, on the January and October 2013 audiology examinations, the Veteran described the impact of his hearing loss on his ordinary conditions of daily life as difficulty hearing when more than one person is talking, while watching television, and in correctly hearing questions during a conversation.  He described his tinnitus as "distracting.  It doesn't prevent [him] from doing something that [he] wants to do or complete; basically it's an audiology problem that impacts me from that buzzing."  In other statements the Veteran has indicated that the buzzing is greater in his right ear, which is the ear with the less speech discrimination score.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral hearing loss and tinnitus disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers pure tone decibel hearing loss and speech discrimination hearing loss.  Notably, the Veteran's right ear speech discrimination is worse than his left ear, but the rating formula applies to the hearing combined hearing.  The Veteran's hearing loss simply is not currently productive of the manifestations necessary to warrant a higher rating during the period on appeal.  As for tinnitus, the 10 percent evaluation for recurrent tinnitus is an acknowledgement of the bothersome-ness of that disorder and its interference to some extent with daily and occupational functioning.  The Veteran's tinnitus and hearing loss are associated, as the Veteran has noted that the buzzing impacts his hearing.  This is reflected in his statements that the buzzing is worse in his right ear, and his speech discrimination is worse in his right ear.  A 10 percent rating for the "distraction" of tinnitus does not indicate that the rating is inadequate.  

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology for his bilateral hearing loss and tinnitus disabilities, the second and third questions posed by Thun become moot.  In any event, even if the available schedular evaluation for the Veteran's hearing loss and tinnitus disabilities were inadequate [which they are not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.  The Veteran has not provided any statements describing a marked impact of his hearing loss and tinnitus on his prior employment, as he was able to work for more than 30 years with his disabilities.  Nor does the record contain evidence of hospitalization for hearing loss or tinnitus, or a similarly extreme finding.

Based on the foregoing, the Board finds that the requirements for extra-schedular evaluations for the Veteran's service-connected bilateral hearing loss and tinnitus, to include in combination, have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.



ORDER

Entitlement to service connection for specific phobia, situational type (flying) is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


